Judgment, Supreme Court, New York County *493(Antonio Brandveen, J.), rendered July 7, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him to concurrent terms of 4 to 12 years and 2⅓ to 7 years, respectively, unanimously affirmed.
The unredacted records examined by this Court support the hearing court’s ruling denying defendant’s application for full disclosure of the search warrant and supporting documents on the ground that such disclosure would jeopardize the safety of the confidential informant (see, People v Castillo, 80 NY2d 578, cert denied 507 US 1033). In these circumstances, the hearing court properly undertook inquiry on behalf of defendant relevant to the issue of probable cause and properly concluded, after review of the search warrant, the supporting affidavit, and the testimony of the securing officer and the confidential informant before the issuing court, that probable cause existed for issuance of the warrant (supra).
The trial court appropriately exercised its discretion in permitting introduction of evidence of alleged drug records through the testimony of the arresting officer, whose credentials as stated to the jury would qualify him to offer an opinion regarding the nature of the physical evidence recovered (see, People v Gonzalez, 180 AD2d 553, lv denied 79 NY2d 1001). As the evidence was relevant to the issues before the jury, including the issue of defendant’s intent to sell the drugs recovered, it was properly admitted for the jury’s consideration (see, People v Scarola, 71 NY2d 769, 777).
None of defendant’s additional claims of error warrant modification or reversal of the judgment. Concur—Murphy, P. J., Sullivan, Ellerin, Ross and Mazzarelli, JJ.